Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/226,435 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention, claims 1-9, of the present application is a broader version of the claimed invention, claims 1-4, of the above identified copending Application with similar intended scope.  The further inclusion of detailed explanation of “sufficiently scattered” of light by the gap as claimed, claim 2, would have been inherently included by the intended function of the gap.  The further inclusion of light blocking material in contact with at least one surface of boundaries defining the gap as claimed, claim 7, would have been obvious to one of ordinary skill in the art in order to prevent refractive light between the .     
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Costello et al 9,525,093.
Costello et al disclose an optical proximity sensing system and method comprising: a light emitter (16) mounted on a first position on a PCB base (11) including electrically conductive and non-conductive elements (at least columns 5-6); a light detector (12) mounted on a second position on the base wherein the emitter and the detector are electrically connected via the electrically conductive elements (wherein at least on columns 6 and 9-10, the light emitter die and detector die are wire-bonded to the substrate 11 which is a printed circuit board having lead frame with electrical contacts 17); a first region of optically transmissive material (31, 32) covering the emitter; a second region of optically transmissive material (31, 32) covering the detector, wherein the regions define a gap (34 and space between the regions) and a light blocking barrier (33, 51, 52) is contained within the gap. A plurality of layers (33) covering the optically transmissive materials and other portions of the sensing system (at least Fig. 5). A first aperture (with lens 27) through the layer of light blocking material located substantially directly above the emitter; a second aperture (with lens 28) through the layer of light blocking material located substantially directly above the detector.  The light blocking barrier material comprising of infrared ink covering the optically transmissive material (at least columns 4-5) and external surfaces of the sensing system wherein the infrared ink of the blocking barrier material being filled in the gap is contiguous with the ink covering the top surface of the first region and the second region of optically transmissive material (See at least 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUE TAN LE whose telephone number is (571)272-2438.  The examiner can normally be reached on TUES-THURS 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/QUE TAN LE/             Primary Examiner, Art Unit 2878